DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed March 28, 2022.
Information Disclosure Statement

3.	The Information Disclosure Statement filed on May 4, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Allowable Subject Matter
4.	Claims 1-7 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of IC tags wherein an IC chip is protected by arranging a reinforcing member that is formed using a hard material, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-7 of the present claimed invention. Specifically, prior art fails to teach the claimed IC tag which comprises a sheet-shaped tag main body having an outer shape that extends in a lengthwise direction and a widthwise direction orthogonal to the lengthwise direction; and a reinforcing member that is arranged along the widthwise direction so as to cover an upper surface, a lower surface and a side surface of the tag main body, wherein the tag main body includes: an IC chip; an antenna configured to electrically transmit and receive information stored in the IC chip; and a sheet-shaped substrate that supports the IC chip and the antenna, and wherein the reinforcing member is made of a material having a Shore D hardness that is less than or equal to a Shore D hardness of the substrate, and is arranged so as to cover at least the IC chip. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
May 26, 2022